

117 SRES 316 ATS: To authorize representation by the Senate Legal Counsel in the case of AO Alfa-Bank v. John Doe, et al.
U.S. Senate
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 316IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Schumer (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed toRESOLUTIONTo authorize representation by the Senate Legal Counsel in the case of AO Alfa-Bank v. John Doe, et al.Whereas, in the case of AO Alfa-Bank v. John Doe, et al., Case No. 50–2020–CA–006304, pending in the 15th Judicial Circuit Court, Palm Beach County, Florida, the plaintiff has issued two subpoenas for deposition testimony and document production to Thomas Kirk McConnell, a staff member of the Committee on Armed Services;Whereas the plaintiff has presented those Florida court subpoenas to the District of Columbia Superior Court, which has issued the subpoenas under local law, Case No. 2021–02459;Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent committees and current and former employees of the Senate with respect to any subpoena, order, or request for testimony or documents relating to their official responsibilities; andWhereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate: Now, therefore, be itThat Senate Legal Counsel is authorized to represent the Committee on Armed Services and Thomas Kirk McConnell in this matter to seek to quash the subpoenas.2.Elizabeth King, Majority Staff Director of the Committee on Armed Services, is authorized to provide a limited declaration sufficient to demonstrate the applicability of the Speech or Debate Clause privilege in this matter, without waiving the Committee's privilege.